Name: 2006/139/EC: Commission Decision of 7 February 2006 implementing Council Directive 94/28/EC as regards a list of authorities in third countries approved for the keeping of a herdbook or register of certain animals (notified under document number C(2006) 284) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  political framework;  America;  agricultural activity;  Asia and Oceania;  trade policy;  Europe
 Date Published: 2007-05-08; 2006-02-24

 24.2.2006 EN Official Journal of the European Union L 54/34 COMMISSION DECISION of 7 February 2006 implementing Council Directive 94/28/EC as regards a list of authorities in third countries approved for the keeping of a herdbook or register of certain animals (notified under document number C(2006) 284) (Text with EEA relevance) (2006/139/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 94/28/EC of 23 June 1994 laying down the principles relating to the zootechnical and genealogical conditions applicable to imports from third countries of animals, their semen, ova and embryos, and amending Directive 77/504/EEC on pure-bred breeding animals of the bovine species (1), and in particular Article 3(1) thereof, Whereas: (1) Directive 94/28/EC lays down the principles relating to the zootechnical and genealogical conditions that apply to imports from third countries of certain pure-bred animals and their semen, ova and embryos. (2) Pursuant to Directive 94/28/EC and without prejudice to Community legislation on animal health and public health the animals can only be imported as pure bred or hybrid if certain conditions are fulfilled. One of those conditions is that the animals are entered or registered in a herdbook or register kept by an authority as defined in that Directive and semen, ova and embryos can only be imported if they come from an animal which is entered or registered in such herdbook or register. (3) Argentina, Bulgaria, Canada, Israel, Iceland, New Zealand and the United States have communicated to the Commission a list of authorities which they have approved for the keeping of a herdbook or register of pure-bred animals to be imported under Directive 94/28/EC. (4) The list of authorities which are approved for the keeping of a herdbook or register in respect of the animals and products referred to in this Decision should therefore be established for the purposes of Directive 94/28/EC. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Directive 94/28/EC the list of authorities which are approved for the keeping of a herd book or register in respect of breeding animals of the bovine, porcine, ovine and caprine species, their semen, ova and embryos as pure-bred  or, in the case of porcine species also as hybrid,  is set out in the Annex to this Decision. Article 2 Member States shall authorise the importation of breeding animals of the bovine, porcine, ovine and caprine species, their semen, ova and embryos as pure-bred  or, in the case of porcine species also as hybrid,  only if they are entered or registered in a herdbook or register kept by an authority listed in the Annex to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 7 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 178, 12.7.1994, p. 66. ANNEX I. Country: Argentina Species: bovine, caprine, ovine, porcine Registros GenealÃ ³gicos de la Sociedad Rural Argentina; domicilio: Florida 460 CP 1005 Ciudad de Buenos Aires II. Country: Bulgaria (1) Species: bovine, caprine, ovine, porcine Executive Agency on Animal Selection and Reproduction Bistrishko shosse 26, Sofia III. Country: Canada Species: bovine Canadian Aberdeen-Angus Association  Aberdeen-Angus cattle c/o Doug Fee General Manager 214-6715 8th Street N.E. Calgary, Alberta T2E 7H7 Tel. (1-403) 571 35 80 Fax (1-403) 571 35 99 E-mail: ceo@cdnangus.ca Internet: http://www.cdnangus.ca Ayrshire Breeders' Association of Canada  Ayrshire cattle c/o Yvon Rioux Secretary-Manager Linda Ness Executive Director 4865 Laurier Blvd., Saint-Hyacinthe, QuÃ ©bec J2S 3V4 Tel. (1-450) 778 35 35 Fax (1-450) 778 35 31 E-mail: info@ayrshire-canada.com Internet: http://www.ayrshire-canada.com Canadian Belgian Blue Association  Belgian Blue cattle c/o Ken Miller Secretary-Treasurer Box 392 Avonlea, Saskatchewan S0H 0C0 Tel. (1-306) 868 49 03 Fax (1-306) 868 49 03 E-mail: kejab@sk.sympatico.ca Canadian Blonde d'Aquitaine Association  Blonde d'Aquitaine cattle c/o Heather Groeneveld Secretary Manager Suite 116, 2116-27 Ave. N.E. Calgary, Alberta T2E 7A6 Tel. (1-403) 276 57 71 Fax (1-403) 276 75 77 E-mail: cbda@incentre.net Internet: http://www.airenet.com/canadianblondes Canadian Brown Swiss and Braunvieh Association  Brown Swiss cattle c/o Jessie Weir Secretary R.R. #5, Hwy. #6 North Guelph, Ontario N1H 6J2 Tel. (1-519) 821 28 11 Fax (1-519) 763 65 82 E-mail: brownswiss@gencor.ca Internet: http://www.rkde.com/browncow7 SociÃ ©tÃ © des Ã ©leveurs de bovins canadiens  bovins Canadiens a/s Jean-Guy Bernier SecrÃ ©taire-trÃ ©sorier 468 rue Dolbeau Sherbrooke (QuÃ ©bec) J1G 2Z7 Tel. (1-819) 346 12 58 Fax (1-819) 346-1258 E-mail: jgbern@videotron.ca Internet: http://www.clrc.on.ca/canadien.html Canadian Charolais Association  Charolais cattle c/o Neil Gillies General Manager 2320-41st Avenue N.E. Calgary, Alberta T2E 6W8 Tel. (1-403) 250 92 42 Fax (1-403) 291 93 24 E-mail: cca@charolais.com Internet: http://www.charolais.com Canadian Chianina Association  Chianina cattle Internet: http://www.clrc.ca/chianina.shtml Canadian Dexter Cattle Association  Dexter cattle c/o Ron Black Secretary 2417 Holly Lane Ottawa, Ontario K1V OM7 Tel. (1-613) 731 71 10 Fax (1-613) 731 07 04 E-mail: Dexter.Assoc@clrc.on.ca Internet: http://members.attcanada.ca/~jbush Canadian Galloway Association  Galloway cattle c/o Ron Black Secretary-Treasurer 2417 Holly Lane Ottawa, Ontario K1V 0M7 Tel. (1-613) 731 71 10 ext. 303 Fax (1-613) 731 07 04 E-mail: Galloway.Assoc@clrc.on.ca Internet: http://www.galloway.ca Canadian Gelbvieh Association  Gelbvieh cattle c/o Wendy G. Belcher Secretary/Manager 110, 2116-27th Avenue N.E. Calgary, Alberta T2E 7A6 Tel. (1-403) 250 86 40 Fax (1-403) 291 56 24 E-mail: gelbvieh@gelbvieh.ca Internet: http://www.gelbvieh.ca Canadian Guernsey Association  Guernsey cattle c/o Vivianne Macdonald Manager R.R. #5 Guelph, Ontario N1H 6J2 Tel. (1-519) 836 21 41 Fax (1-519) 763 65 82 E-mail: guernsey@gencor.ca Internet: http://www.guernseycanada.ca Canadian Hays Converter Association  Hays Converter cattle c/o Terri Worms Secretary-Manager 650, 1207-11 Avenue S.W. Calgary, Alberta T3C OM5 Tel. (1-403) 245 69 23 Fax (1-403) 244 31 28 E-mail: terriworms@home.com Canadian Hereford Association  Hereford cattle c/o Duncan Porteous General-Manager 5160 Skyline Way N.E. Calgary, Alberta T2E 6V1 Tel. (1-403) 275 26 62 Fax (1-403) 295 13 33 Cell: (403) 818-6868 E-mail: duncan.porteous@hereford.ca herefords@hereford.ca Internet: http://www.hereford.ca/ Canadian Highland Cattle Society  Highland cattle c/o Margaret Badger Secretary-Manager 307 Spicer Knowlton, QuÃ ©bec J0E 1V0 Tel. (1-450) 243 55 43 Fax (1-450) 243 11 50 E-mail: highland@chcs.ca Internet: http://www.acbm.qc.ca/chcs/index.htm Holstein Association of Canada  Holstein cattle c/o Keith Flaman Secretary Manager P.O. Box 610 171 Colborne St. Brantford, Ontario N3T 5R4 Tel. (1-519) 756 83 00 Fax (1-519) 756 58 78 E-mail: general@holstein.ca Internet: http://www.holstein.ca Jersey Canada  Jersey cattle c/o Russell G. Gammon Secretary-Manager 350 Speedvale West, Unit 9 Guelph, Ontario N1H 7M7 Tel. (1-519) 821 91 50 821 10 20 Fax (1-519) 821 27 23 E-mail: info@jerseycanada.com Internet: http://www.jerseycanada.com Canadian Limousin Association  Limousin cattle c/o Tricia Lidberg Office Manager 2320-41 Ave NE Calgary, Alberta T2E 6W8 Tel. (1-403) 253 73 09 Fax: (1-403) 253 17 04 E-mail: limousin@limousin.com Internet: http://www.limousin.com Canadian Lowline Cattle Association  Lowline cattle c/o Shirley Begrand General Manager Box 69 St. Louis, Saskatchewan S0J 2C0 Tel. (1-306) 422 85 16 Fax (1-306) 422 84 97 E-mail: s.begrand@sk.sympatico.ca Canadian Luing Cattle Association  Luing cattle Internet: http://www.clrc.ca/luing.shtml Canadian Maine-Anjou Association  Maine-Anjou cattle Heather Hartman Office Manager 5160 Skyline Way N.E. Calgary, Alberta T2E 6V1 Tel. (1-403) 291 70 77 Fax (1-403) 291 02 74 E-mail: cmaa@maine-anjou.ca Internet: http://www.maine anjou.ca Canadian Murray Grey Association  Murray Grey cattle c/o Wendy Adam Secretary Box 50, Site 8 R.R. #1 Okotoks, Alberta T0L 1T0 Tel. (1-403) 938 76 43 Fax (1-403) 938 00 42 E-mail: damnfarm@worldInternet.com Internet: http://www.cdnmurraygrey.ca Canadian Piedmontese Association  Piedmontese cattle c/o Emma Den Oudsten Secretary R.R. #3 Lacombe, Alberta T0C 1S0 Tel. (1-403) 782 26 57 Fax (1-403) 782 61 66 Canadian Pinzgauer Association  Pinzgauer cattle c/o Cathy Gallivan Executive Secretary/Financial Officer R.R.#1 Site 17 Box 9 Sundre, Alberta T0M 1X0 Tel. (1-403) 556 20 58 (1-866) 746 94 27 Fax (1-403) 556 99 37 E-mail: cdnpinz@telusplanet.net Canadian Red Poll Cattle Association  Red Poll cattle c/o Ronald K. Black Secretary-Treasurer 2417 Holly Lane Ottawa, Ontario K1V 0M7 Tel. (1-613) 731 71 10 ext. 303 Fax (1-613) 731 07 04 E Mail: redpoll@clrc.ca Salers Association of Canada  Salers cattle c/o Daphne Warnes A/ Secretary Unit 3A, 3424 - 26th Street N.E. Calgary, Alberta T1Y 4T7 Tel: (1-403) 291 26 20 Fax: (1-403) 291 21 76 E-mail: info@salerscanada.com Internet: http://www.salerscanada.com Canadian Shorthorn Association  Shorthorn cattle c/o Belinda Wagner Secretary-Treasurer Box 3771 Canada Centre Bldg. Exhibition Park Regina, Saskatchewan S4P 3N8 Tel. (1-306) 757 22 12 Fax (1-306) 525 58 52 E-mail: sasklivestock@sk.sympatico.ca Internet: http://www.canadianshorthorn.com Canadian Simmental Association  Simmental cattle c/o Sharonne Evans Office Manager #13, 4101-19th Street N.E. Calgary, Alberta T2E 7C4 Tel. (1-403) 250 79 79 Fax (1-403) 250 51 21 E-mail: cansim@simmental.com Internet: http://www.simmental.com Canadian South Devon Association  South Devon cattle c/o Bonnie Lintick Breed Secretary Box 333, Rockyford, Alberta T0J 2R0 Tel. (1-403) 947 29 49 Fax (1-403) 947 32 01 E-mail: paladin@telusplanet.net Internet: http://www.geocities.com/southdevon_ca Canadian Speckle Park Cattle Association  Speckle Park cattle c/o Dale Herbert Chief Executive Officer Box 284 Neilburg, Saskatchewan S0M 2C0 Tel. (1-306) 893 40 96 (h) (1-306) 893 42 06 (o) Fax (1-306) 893 42 06 E-mail: cspa@sask.sympatico.ca Internet: http://www.specklepark.ca Canadian Tarentaise Association  Tarentaise cattle c/o Charlene Easton Secretary/Treasurer Box 760 Moosomin, Saskatchewan S0G 3N0 Tel. (1-800) 450 41 81 (1-306) 646 46 67 Fax (1-306) 646 45 70 Canadian Wagyu Association  Wagyu cattle c/o Patrick McCarthy President 3501 - 57 St. Camrose, Alberta T4V 4N2 Tel. (1-780) 672 29 90 Fax (1-780) 679 89 99 Internet: http://www.canadianwagyu.ca/index.htm Canadian Welsh Black Cattle Society  Welsh Black cattle c/o Ron Black 2417 Holly Lane Ottawa, Ontario K1V 0M7 Tel. (1-613) 731 71 10 ext. 303 Fax (1-613) 731 07 04 E-mail: clrc@clrc.on.ca Species: caprine Canadian Boer Goat Association  Boer goats c/o Allison Taylor P.O. Box 314 Lancaster, Ontario K0C 1N0 Tel. (1-613) 347 11 03 Fax (1-613) 347 11 05 E mail: registrar@canadianboergoat.com Internet: http://www.canadianboergoat.com Canadian Goat Society  Angora, Toggenburg, Nubian, Saanen, Alpine, Pygmy, Oberhasli, La Mancha, Nigerian Dwarf c/o Sharon Hunt Secretary-Manager 2417 Holly Lane Ottawa, Ontario K1V OM7 Tel. (1-613) 731 98 94 Fax (1-613) 731 07 04 E-mail: cangoatsoc@travel net.com Internet: http://www.goats.ca Species: ovine Canadian Finnsheep Breeders' Association  Finnish Landrace sheep (Finnsheep) Kathy Playdon (Interim President) Box 10, Site 10 R.R. #4 Stony Plain, Alberta T0E 2G0 Tel. (1-780) 963 04 16 Internet: http://www.clrc.on.ca/finnshee.html Canadian Katahdin Sheep Association  Katahdin sheep c/o Ron Black Secretary-Treasurer 2417 Holly Lane Ottawa, Ontario K1V OM7 Tel. (1-613) 731 71 10 Fax (1-613) 731 07 04 E-mail: Ron.Black@clrc.on.ca Internet: http://www.clrc.on.ca/katahdin.html Canadian Sheep Breeders' Association  Blackface, Berrichon du Cher, Border Cheviot, Border Leicester, British Milk Sheep, Canadian Arcott, Charollais, Clun Forest, Columbia, Coopworth, Corriedale, Cotswold, DLS, Dorper, Dorset, Drysdale, East Friesian Dairy, Est Ã Laine Merino, Hampshire, English Leicester, Hexham Leicester, Icelandic, Ã le de France, Jacob, Karakul, Kerry Hill, Lacaune Dairy Sheep, Lincoln, Marshall Romney, Merino, Montadale, North Country Cheviot, Outaouais Arcott, Oxford, Perendale, Polypay, Rambouillet, Rideau Arcott, Romanov, Romnelet, Romney, Rouge de LOuest, Ryeland, Shetland, Shropshire, Southdown, South African Meat Merion, Suffolk, Targhee, Texel c/o Francis Winger Secretary R.R. #4 Mount Forest, Ontario NOG 2GO Tel. (1-519) 323 03 60 Fax (1-519) 323 04 68 E-mail: fwinger@log.on.ca Internet: http://sheepbreeders.ca Species: porcine Canadian Swine Breeders' Association  Berkshire, British Saddleback, Chester White, Duroc, Hampshire, Lacombe, Landrace, Large Black, Pietrain, Poland China, Red Wattle, Spotted, Tamworth, Welsh, Yorkshire c/o Serge Charron 2417 Holly Lane, Suite 215 Ottawa, Ontario K1V 0M7 Tel. (1-613) 731 55 31 Fax (1-613) 731 66 55 E-mail: canswine@canswine.ca Internet: http://www.canswine.ca IV. Country: Iceland Species: bovine, caprine, ovine, porcine The Farmers Association of Iceland BrÃ ¦ndahÃ ¶llini v/Hagatorg IS 107 Reykjavik Tel: (354) 563 03 00 Fax: (354) 562 30 58 Internet: http://www.bondi.is V. Country: Israel Species: bovine SION SION Israel Company for Artificial Insemination and Breeding ltd. VI. Country: New Zealand Species: bovine Livestock Improvement Corporation Ltd (LIC) PO Box 3016 Hamilton Tel. (64) 78 56 07 00 Fax (64) 78 58 27 41 Internet: www.lic.co.nz VII. United States of America Species: bovine American Angus Association  Angus 3201 Frederick Avenue St. Joseph, MO 64506 Tel. (1-816) 383 51 00 Fax (1-816) 233 97 03 E-mail: angus@angus.org Internet: http://www.angus.org Ayrshire Breeders Association 267 Broad St. Westerville, OHIO 43081 Tel. (1-614) 882 10 57 Fax (1-614) 895 37 57 Internet: http://www.usayrshire.com Beefmaster Breeders United  Beefmaster 6800 Park Ten Blvd., Suite 290 West San Antonio, TX 78213 Tel. (1-210) 732 31 32 Fax (1-210) 732 77 11 E-mail: wshronk@beefmasters.org Internet: http://www.beefmasters.org American Belgian Blue Breeders, Inc.  Belgium Blue PO Box 35264 Tulsa, OK 74153-0264 Tel. (1-918) 477 32 51 Fax (1-918) 477 32 32 Internet: http://www.belgianblue.org Belted Galloway Society, Inc.  Belted Galloway 98 Eidson Rd Staunton, VA 24401 Tel. (1-540) 885 98 87 Fax (1-540) 885 98 97 E-mail: jhuff@dixie-net.com Internet: http://www.beltie.org American Blonde dAquitaine Association  Blonde dAquitaine PO Box 12341 Kansas City, MO 64116 Tel. (1-816) 421 13 05 Fax (1-816) 421 19 91 E-mail: jspawn321@ol.com United Braford Breeders  Braford 422 East Main, Suite 218 Nacogdoches, TX 75961 Tel. (1-936) 569 82 00 Fax (1-936) 569-9556 E-mail: ubb@brafords.org Internet: http://www.brafords.org American Brahman Breeders Association  Brahman 3003 South Loop West, Suite 140 Houston, TX 77054 Tel. (1-713) 349 08 54 Fax (1-713) 349 97 95 E-mail: abba@brahman.org Internet: http://www.brahman.org International Brangus Breeders Association  Brangus PO Box 696020 San Antonio, TX 78269-6020 Tel. (1-210) 696 43 43 Fax (1-210) 696 87 18 E-mail: lorenj@int-brangus.org Internet: http://www.int-brangus.org Braunvieh Association of America  Braunvieh PO Box 6396 Lincoln, NE 68506 Tel. (1-402) 421 29 60 Fax (1-402) 421 29 94 E-mail: Braunaa@ibm.net Internet: http://www.braunvieh.org The Brown Swiss Cattle Breeders Association 800 Pleasant Rd. Beloit, Wisconsin 53511-5456 Tel. (1-608) 365 44 74 Fax (1-608) 365 55 77 Internet: http://www.brownswissusa.com American International Charolais Association  Charolais PO Box 20247 Kansas City, MO 64195 Tel. (1-816) 464 59 77 Fax (1-816) 464 57 59 E-mail: Chjoun@sound.net Internet: http://www.charolaisusa.org American Chianina Association  Chinina PO Box 890 1708 N Prairie View Road Platte City, MO 64079 Tel. (1-816) 431 28 08 Fax (1-816) 431 53 81 E-mail: aca@sound.net Internet: http://www.chicattle.org North American Corriente Association  Corriente PO Box 12359 N. Kansas City MO 64116 Tel. (1-816) 421 19 92 Fax (1-816) 421 19 91 E-mail: jspawn321@aol.com American Gelbvieh Association  Gelbvieh 10900 Dover Street Westminster, CO 80021 Tel. (1-303) 465 23 33 Fax (1-303) 465 23 39 E-mail: aga@gelbvieh.org Internet: http://www.gelbvieh.org The American Guernsey Association 7614 Slate Ridge Blvd. PO Box 666 Reynoldsburg, Ohio 43068-0666 Tel. (1-614) 864 24 09 Fax (1-614) 864 56 14 Internet: http://www.usguernsey.com American Hereford Association  Hereford 1501 Wyandotte Kansas City, MO 64108 Tel. (1-816) 842 37 57 Fax (1-816) 842 69 31 E-mail: jrick@hereford.org Internet: http://www.hereford.org Holstein Association USA, Inc 1 Holstein Place Brattleboro, Vermont 05302-0808 Tel. (1-800) 952 52 00 Fax (1-802) 254 82 51 Internet: http://www.holsteinusa.com The American Jersey Cattle Association 6486 E. Main Street Reynoldsburg OH 43068-2362 Tel. (1-614) 861 36 36 Fax (1-614) 861 80 40 Internet: http://www.usjersey.com North American Limousin Foundation  Limousin 7383 S. Alton Way Suite 100, Box 4467 Englewood, CO 80112 Tel. (1-303) 220 16 93 Fax (1-303) 220 18 84 E-mail: jedwards@nalf.org Internet: http://www.nalf.org Longhorn Breeders Association of America  Longhorn PO Box 4430 Fort Worth, TX 76164 American Maine-Anjou Association  Maine-Anjou PO Box 1100 Platte City MO 64079-1100 Tel. (1-816) 431 99 50 Fax (1-816) 431 99 51 E-mail: maine@ke.m.com Internet: http://www.maine-anjou.org Marky Cattle Association  Marchigiana Box 198 Walton KS 67151-0198 Tel. (1-316) 837 33 03 Fax (1-316) 283 83 79 E-mail: marky@southwind.net Internet: http://www.marchigiana.org American Milking Shorthorn Society 800 Pleasant Street Beloit, Wisconsin 53511-5456 Tel. (1-608) 365 33 32 Fax (1-210) 365 66 44 Internet: http://www.agdomain.com/web/usmilkingshorthorn/ American Pinzgauer Association  Pinzgauer PO Box 147 Bethany MO 64424 Tel. (1-800) 914 98 83 E-mail: Apinzgauer@aol.com Internet: http://www.afn.org/-greatcow/ Red & White Dairy Cattle Association 3805 S. Valley Rd. Crystal Springs PA 15536 Tel. (1-814) 735 42 21 Fax (1-814) 735 34 73 Internet: http://www.redandwhitecattle.com/rf.html Red Angus Association of America  Red Angus 4201 N. Interstate 35 Denton TX 76207-7443 Tel. (1-940) 387 35 02 Fax (1-940) 383 40 36 E-mail: info@redangus.org Internet: http://www.redangus.org American Red Brangus  Red Brangus 3995 E. Hwy 290 Dripping Springs TX 78620 Tel. (1-512) 858 72 85 Fax (1-512) 858 70 84 E-mail: arba@texas.net Internet: http://www.Brangusassc.com American Salers Association  Salers 7383 S. Alton Way, Suite 103 Engelwood CO 80112 Tel. (1-303) 770 92 92 Fax (1-303) 770 93 02 E-mail: salersusa.org Internet: http://www.salersusa.org Santa Gertrudis Breeders International  Santa Gertrudis PO Box 1257 Kinsville TX 78364 Tel. (1-361) 592 93 57 Fax (1-816) 592 85 72 E-mail: truegert@aol.com American Highland Cattle Association  Scotch Highland #200 Livestock Exchange Bldg 4701 Marion Street Denver CO 80216 Tel. (1-303) 292 91 02 Fax (1-303) 292 91 71 E-mail: ahca@envisionet.net Internet: http://www.highlandcattle.org Senopol Cattle Breeders Association  Senopol PO Box 808 Statham GA 30666-0808 Tel. (1-800) 736 37 65 Fax (1-770) 725 52 81 E-mail: lcoley@sales-synergy.com Internet: http://www.senopolcattle.org American Shorthorn Association  Shorthorn 8288 Hascall Street Omaha NE 68124 Tel. (1-402) 393 70 51 Fax (1-402) 393 70 80 E-mail: hunsley@beefshorthornusa.com Internet: http://www.beefshorthornusa.com American Simmental Association  Simmental 1 Simmental Way Bozeman MT 59718 Tel. (1-406) 587 45 31 Fax (1-406) 587 93 01 E-mail: simmental@simmental.org Internet: http://www.simmental.org Species: caprine Alpine/Lamancha/Saanen/Toggenburg American Dairy Goat Association PO Box 865 Spindale NC 28160 Tel. (1-828) 286 38 01 Fax (1-828) 287 04 76 Internet: http://www.adga.org American Angora Goat Breeders Association  Angora PO Box 195 Rocksprings TX 78880 American Boer Goat Association  Boer 232 W Beauregard, Suite 104 San Angelo, TX 76903 Tel. (1-915) 486 22 42 Internet: http://www.abga.org American Kiko Goat Association  Kiko PO Box 186 Lakeland, GA 31635 Tel. (1-229) 244 60 58 Internet: http://www.kikogoats.com American Meat Goat Association  Spanish PO Box 333 Junction, TX 76849 Tel. (1-915) 835 26 05 Fax (1-915) 835 22 59 Species: ovine American Corriendale Association, INC.  American Corriendale PO Box 391 Clay City IL 62824 Tel. (1-618) 676 10 46 American Dorper Sheep Breederss Society  American Dorper PO Box 796 1120 Wilkes Blvd Columbia MO 65205-0796 Tel. (1-573) 442 82 57 American Hampshire Sheep Association  American Hampshire 1557-173rd Ave Milo IA 50166 Tel. (1-515) 942 64 02 American Rambouillet Breeders Association  American Rambouillet 2709 Sherwood Way San Angelo TX 76901 Tel. (1-915) 949 44 14 American Shropshire Registry Association  American Shropshire PO Box 635 Harvard IL 60033 Tel. (1-815) 943 20 34 American Southdown Breeders Association  American Southdown HCR 13, Box 220 Fredonia TX 76842 Tel. (1-915) 429 62 26 Columbia Sheep Breeders Association of America  Columbia PO Box 272 State Route 182 East Upper Sandusky Ohio 43351 Continental Dorset Club  Continental Dorset PO Box 506 N. Scituate Rhode Island 02857 Tel. (1-401) 647 46 76 Katahdin Hair Sheep International  Katahdin PO Box 778 Fayetteville Arkansas 72702-0778 Tel. (1-501) 444 84 41 Montadale Sheep Breeders Association  Montadale PO Box 603 Plainfield IN 46168 Tel. (1-317) 839 61 98 Navajo-Churro Sheep Association  Navajo-Churro Box 94 Ojo Caliente NM 87549 American Polypay Sheep Association  Polypay 1557-173rd Ave Milo Iowa 50166 Tel. (1-641) 942 64 02 St. Croix Sheep Breeders Association  St. Croix PO Box 845 Rufus OR 97050 U.S. Targhee Association  Targhee PO Box 427 Chinook MT 59523 Tel. (1-406) 357 33 37 Fax (1-406) 357 37 44 E-mail: schuldt@ttc-cmc-net National Tunis Sheep Registry, Inc.  Tunis 819 Lyons Street Ludlow MA 01056 United Suffolk Sheep Association  United Suffolk PO Box 256 Newton UT 84327 Tel. (1-435) 563-6105 Species: porcine American Landrace Association  American Landrace 1769 US 52 W. West Lafayette IN 47906 Tel. (1-765) 463 35 93 Fax (1-765) 497 29 59 Internet: http://www.nationalswine.com American Yorkshire Club  American Yorkshire 1769 US 52 W. West Lafayette IN 47906 Tel. (1-765) 463 35 93 Fax (1-765) 497 29 59 Internet: http://www.nationalswine.com Chester White Swine Record Association  Chester White PO Box 9758 Peoria Illinois 61615 Tel. (1-309) 691 01 51 Duroc National Swine Registry  Duroc PO Box 2417 West Lafayette IN 47906-2417 Tel. (1-765) 463 35 94 United Duroc Swine Registry 1769 US 52 W. West Lafayette IN 47906 Tel. (1-765) 463 35 93 Fax (1-765) 463 29 59 Internet: http://www.nationalswine.com Hampshire Swine Registry  Hampshire 1769 US 52 W. West Lafayette IN 47906 Tel. (1-765) 463 35 93 Fax (1-765) 463 29 59 Internet: http://www.nationalswine.com National Spotted Swine Record  Spots 6320 N Sheridan Road Peoria IL 61614 Tel. (1-309) 69 10 15 Fax (1-309) 691 01 68 (1) Applicable only until this acceding state becomes a Member State.